Cite as 2014 Ark. 331

                SUPREME COURT OF ARKANSAS
                                        No.   D-14-415

STARK LIGON, AS EXECUTIVE                         Opinion Delivered JULY 31, 2014

DIRECTOR OF THE SUPREME
COURT COMMITTEE ON                                MOTION FOR APPOINTMENT OF
PROFESSIONAL CONDUCT                              SPECIAL JUDGE
                             PETITIONER

V.

KENNETH ALAN HARPER,                              SPECIAL JUDGE APPOINTED.
ARKANSAS BAR NO. 89022

                            RESPONDENT


                                       PER CURIAM


       Stark Ligon, Executive Director of the Arkansas Supreme Court Committee on

Professional Conduct, has filed a complaint for disbarment against the respondent, Kenneth

Alan Harper.

       Pursuant to section 13(A) of the Procedures of the Arkansas Supreme Court

Regulating Professional Conduct of Attorneys at Law, a special judge shall be appointed to

preside over the disbarment proceedings in the case herein. After hearing all evidence relevant

to the alleged misconduct, the judge shall make findings of fact and conclusions of law and

recommend an appropriate sanction, and shall file them, along with a transcript and the record

of the proceedings, with the clerk of the supreme court.

       We hereby appoint the Honorable John Cole as a special judge to hear this matter and
                                   Cite as 2014 Ark. 331

provide the court with findings of fact, conclusions of law, and a recommendation of an

appropriate sanction. Upon receipt of the special judge’s findings, we will render a decision

in this matter.

       It is so ordered.




                                             2